Exhibit 10.6

TRANSITION SERVICES AGREEMENT

TRANSITION SERVICES AGREEMENT (the “Agreement”) dated as of January 22, 2020,
between Rank Group Limited, a company organized under the laws of New Zealand
(“Rank”), and Reynolds Consumer Products Inc., a Delaware corporation, (the
“Company” or “RCP”). Each Party or any of its Affiliates providing services
hereunder shall be a “Provider,” and each Party or any of its Affiliates
receiving services hereunder shall be a “Recipient.”

PRELIMINARY STATEMENT

A.    Prior to the Commencement Date, the Company was a wholly owned subsidiary
of Reynolds Group Holdings Limited, a company organized under the laws of New
Zealand (“RGHL”) and a wholly owned Affiliate of Rank. Effective February 4,
2020 (the “Commencement Date”), RCP is undertaking an initial public offering of
shares of common stock and thereafter the Company will no longer be a wholly
owned affiliate of Rank.

B.    In order to facilitate the separation of the Company and its Affiliates
from Rank and its Affiliates, Rank will provide, or cause its Affiliates to
provide, certain services to the Company and its Affiliates on the terms and
conditions set forth herein.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions. The following terms shall have the respective
meanings set forth below throughout this Agreement:

“Affiliate” means, with respect to any person, any other person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto. For the
avoidance of doubt, for the purposes of this Agreement and all exhibits thereto,
the term Affiliate shall not apply to the relationship between Rank or RGHL or
either of their respective Affiliates on the one hand and RCP and its direct and
indirect subsidiaries on the other hand.

“Applicable Rate” means the average of the daily “prime rate” (expressed rate
per annum) published in The Wall Street Journal for each of the days in the
applicable period, plus two percent (2%).

“Business” means the manufacture and sale of consumer products including cooking
products, waste & storage products, and tableware by the Company and activities
ancillary thereto.

“Business Day” means any day that is not (i) a Saturday, (ii) a Sunday, or
(iii) any other day on which commercial banks are authorized or required by law
to be closed in the City of New York.



--------------------------------------------------------------------------------

“Change” has the meaning set forth in Section 3.1(c).

“Commencement Date” has the meaning set forth in the preamble.

“Confidential Information” means any information of a Party, its Affiliates,
members, licensors, consultants, service providers, advisors or agents that is
confidential or proprietary, however recorded or preserved, whether written or
oral. Confidential Information includes trade secrets, pricing data, employee
information, customer information, cost information, supplier information,
financial and tax matters, third-party contract terms, inventions, know-how,
processes, methods, models, technical information, schedules, code, ideas,
concepts, data, software and business plans (regardless of whether such
information is identified as confidential).

“Dispute Negotiations” has the meaning set forth in Section 3.3(b).

“Fees” has the meaning set forth in Section 5.1.

“Force Majeure Event” has the meaning set forth in Section 10.1.

“Governmental Authority” means governmental or quasi-governmental entity of any
nature (including any governmental agency, branch, department, official, or
entity and any court or other tribunal) or (iii) body exercising, or entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature, including any arbitral
tribunal.

“Indemnified Parties” has the meaning set forth in Section 9.1.

“Indemnifying Party” has the meaning set forth in Section 9.1.

“Law” means a law, statute, order, ordinance, rule, regulation, judgment,
injunction, order, or decree.

“Litigation” means any action, cease and desist letter, demand, suit,
arbitration proceeding, administrative or regulatory proceeding, citation,
summons or subpoena of any nature, civil, criminal, regulatory or otherwise, in
law or in equity.

“Losses” means any and all damages, liabilities, losses, obligations, claims of
any kind, interest and expenses (including reasonable fees and expenses of
attorneys).

“Party” means Rank or the Company, as applicable (collectively, the “Parties”).

“Personnel” means, with respect to any Party, (i) the employees, officers and
directors of such Party or its Affiliates or (ii) agents, accountants,
attorneys, independent contractors and other third parties engaged by such Party
or its Affiliates.

“Provider” has the meaning set forth in the preamble.

“Recipient” has the meaning set forth in the preamble

“Rank Guarantees” means all guarantees extended by Rank or RGHL or its
Affiliates on behalf of the Company.



--------------------------------------------------------------------------------

“Rank Letters of Credit” means all letters of credit, performance bonds or other
surety agreements that Rank or RGHL or its Affiliates have in place with respect
to the Company.

“Sale and Services Taxes” has the meaning set forth in Section 5.5.

“Security Incident” has the meaning set forth in Section 4.1.

“Security Regulations” means a Party’s and its Affiliates’ system security
policies, procedures and requirements, as amended from time to time.

“Service Coordinator” has the meaning set forth in Section 3.3(a).

“Service Standard” has the meaning set forth in Section 3.1(a).

“Services” means the Transition Services, unless the context requires otherwise.

“Systems” has the meaning set forth in Section 3.5.

“Tax” means any federal, state, local or foreign income, alternative, minimum,
accumulated earnings, personal holding company, franchise, capital stock,
profits, windfall profits, gross receipts, sales, use, value added, transfer,
registration, stamp, premium, excise, customs duties, severance, environmental
(including taxes under section 59A of the Code), real property, personal
property, ad valorem, occupancy, license, occupation, employment, payroll,
social security, disability, unemployment, workers’ compensation, withholding,
estimated or other similar tax, duty, fee, assessment or other governmental
charge or deficiencies thereof (including all interest and penalties thereon and
additions thereto).

“Terminating Party” has the meaning set forth in Section 6.3.

“Term” has the meaning set forth in Section 6.1.

“Termination Date” has the meaning set forth in Section 6.1.

“Transition Services” has the meaning set forth in Section 2.1(a).

“TSA Records” has the meaning set forth in Section 7.1(a).

ARTICLE II

SERVICES AND INTERNAL CONTROLS

Section 2.1    Services.

(a)    During the applicable Term of any Service, and in accordance with the
terms and conditions of this Agreement, Rank shall provide, or shall cause its
Affiliates or, subject to Section 2.2, third parties to provide, to the Company
or one or more of its Affiliates (in connection with the conduct of the
Business) the services described on Exhibit A hereto (the “Transition
Services”). Notwithstanding the content of Exhibit A, Rank agrees to consider in
good faith to any reasonable request by the Company for access to any additional
service that is necessary for the operation of the Business, at fees to be
agreed upon after good faith negotiation between the



--------------------------------------------------------------------------------

Parties. Rank will not be in breach of this Agreement if it declines to provide
a requested additional service for any good faith reason, including the failure
of the Parties to agree to the scope, term, and fee for the additional service.
Any such additional services so provided by Rank shall constitute Services
hereunder and be subject in all respects to the provisions of this Agreement as
if fully set forth on Exhibit A as of the date hereof.

Section 2.2    Performance by Affiliates or Subcontractors. Either Party may, in
its sole discretion, engage, or cause one of their Affiliates to engage, one or
more parties (including other third parties or Affiliates) to provide some or
all of the Services; provided, (i) such Party is using such Affiliate or third
party to perform the same Services for itself and its Affiliates (to the extent
applicable), (ii) such arrangement would not increase the cost to the Recipient
for such Services, and (iii) if such third party is not already engaged with
respect to such Service as of the date hereof, the Provider shall obtain the
prior written consent of the Recipient (not to be unreasonably withheld). The
Provider shall (x) be responsible for the performance or non-performance of any
such parties and (y) in all cases remain responsible for ensuring that
obligations with respect to the standards of Services set forth in Article III
of this Agreement are satisfied with respect to any Services provided by such
Affiliate or third party.

Section 2.3    Scope of Services. Other than as expressly set forth on Exhibit
A, Section 2.1, or as agreed by the Parties in writing, in no event shall the
Provider be obligated to provide any Service to the Recipient for any purpose
other than to facilitate, on a transitional basis, the Recipient’s ability to
conduct business as conducted immediately preceding the date hereof.

Section 2.4    Internal Controls and Procedures. In addition to the requirements
of Article III and Article VII herein, with respect to the Services provided by
Rank and its Affiliates providing Services hereunder, certain of the Services
may involve processes that directly or indirectly support financial information
that the Company includes within its consolidated financial reports. The Company
has an obligation to ensure that it has internal controls over financial
reporting that comply with the Sarbanes-Oxley Act of 2002 and must also ensure
that its external auditors can complete their necessary evaluation of the
Company’s internal controls over financial reporting in accordance with auditing
standards issued by the U.S. Public Company Accounting Oversight Board. The
Company and Rank and such Affiliates shall use reasonable commercial efforts to
agree (i) what key controls over financial reporting will be performed by Rank
and such Affiliates within the processes that directly or indirectly support
financial information that the Company includes within its consolidated
financial reports; (ii) the frequency as to the performance of the agreed key
controls; and (iii) the form of documentation required to evidence the effective
performance of the agreed key controls. Rank and its Affiliates will perform the
agreed key controls and evidence such performance in the agreed format. The
Company shall have the right, in a manner to avoid unreasonable interruption to
Rank’s or its Affiliates’ business, to (1) evaluate the effectiveness of the key
controls; and (2) upon at least thirty (30) days’ written notice to Rank,
perform (through its external auditor) audit procedures over Rank’s internal
controls and procedures for the Services provided under this Agreement; provided
that such right to audit shall exist solely to the extent reasonably required by
the Company’s external auditors to ensure the Company’s compliance with the
Sarbanes-Oxley Act of 2002. The Company shall pay or reimburse all of Rank’s
expenses and costs arising from such audit. The performance of the agreed key
controls, preparation of documentation, providing access to the Company or its
delegate and the Company’s auditors will be billed at the agreed rates as set
forth on Exhibit A.



--------------------------------------------------------------------------------

ARTICLE III

SERVICE LEVELS; SERVICE COORDINATORS; TSA COMMITTEE

Section 3.1    Quality of Services.

(a)    The Provider shall perform the Services (i) at a level of quality
substantially similar in all material respects to that at which such Services
were performed or enjoyed during the twelve (12) month period prior to the date
hereof and (ii) in accordance with applicable Law (collectively, (i) and (ii),
the “Service Standard”). Subject to Section 3.1(c), internal controls of the
Provider and its Affiliates with respect to the Service Standard shall remain
materially the same in effect throughout the term of this Agreement. Each Party
acknowledges that the other Party and their Affiliates are not professional
service providers of the Services.

(b)    In the event of any material failure of a Provider to perform the
Services, as applicable, in accordance with the Service Standards, the Recipient
shall provide the Provider with written notice of such material failure, and the
Provider will use commercially reasonable efforts to remedy such failure as soon
as reasonably possible and in the same manner that the Provider would remedy
such a failure for their other businesses undergoing such a material failure.

(c)    A Provider may, from time to time: (i) reasonably supplement, modify,
upgrade, substitute or otherwise alter (“Change”) any Service in a manner
consistent with Changes made with respect to similar services provided by the
Provider on their own behalf or to their Affiliates, including taking any
physical or information security measures with respect to such Service, in a
manner that does not (x) adversely affect in any material respect the quality or
availability of such Service or (y) materially increase the fees payable in
connection with such Changed Service; provided that to the extent that any such
Change is reasonably likely to modify, substitute or otherwise alter the receipt
or use of such Service, the Provider shall provide the Recipient with reasonable
advance written notice of the implementation of the Change to the extent
practicable under the circumstances; provided, further, that the Service
Standard shall continue to apply to such Service following any Change. If a
Change is required by applicable Law or is in response to a threatened Security
Incident, the Provider may make any and all changes to the Service necessary to
comply with applicable Law and any changes thereto or to respond to such
threatened Security Incident in a manner consistent with responses made by the
Provider on its own behalf or in respect of their Affiliates; provided that the
Provider shall provide the Recipient such reasonable advance written notice of
the implementation of any such Change as may be practicable under the
circumstances; and (ii) with reasonable advance written notice to the Recipient,
temporarily suspend the provision of a Service as necessary to conduct Systems
maintenance or patching without such suspension constituting a breach of the
Service Standard.

(d)    A Provider need not provide any Service if it is not permitted to do so
by applicable Law. To the extent that any Service is not permitted pursuant to
applicable Law, the Parties will cooperate in good faith to enter into
arrangements reasonably acceptable to each of the Parties under which the
Recipient would obtain the benefit of such Service to the same extent (or as
nearly as practicable) as if such Service were permitted by applicable Law.



--------------------------------------------------------------------------------

Section 3.2    Policies. Each Party shall, and shall cause any of its Affiliates
or third parties providing or receiving Services (as the case may be) to, follow
the reasonable policies, procedures and practices of the other Party and its
Affiliates applicable to the Services that are known or made known to such
Party. A failure of a Recipient to act in accordance with this Section 3.2 that
prevents a Provider from providing a Service hereunder shall, upon reasonable
advance written notice to the Recipient (where practicable), relieve the
Provider of its obligations under the Service until such time as the failure has
been cured.

Section 3.3    Service Coordinators and Dispute Resolution.

(a)    Rank and the Company shall each nominate a representative to act as the
primary contact person with respect to the performance of the Services (each, a
“Service Coordinator”). Unless otherwise agreed upon by the Parties, the Parties
shall direct all initial communications relating to this Agreement and the
Services to the Service Coordinators. The initial Service Coordinators for Rank
and the Company, including their contact information, are set forth on Exhibit
B. Either Party may replace its Service Coordinator at any time by providing
notice and contact information for the newly designated Service Coordinator in
accordance with Section 10.5. The Service Coordinators shall oversee the
implementation and ongoing operation of this Agreement. The Parties shall ensure
that their respective Service Coordinators shall meet in person or
telephonically at such times as are reasonably requested by Rank or the Company
to review and discuss the status of, and any issues arising in connection with,
the Services or this Agreement.

(b)    In the event a dispute arises between the Parties under this Agreement,
telephonic negotiations shall be conducted between the Parties’ respective
Service Coordinators within ten (10) days following a written request from any
Party (“Dispute Negotiations”). If the Service Coordinators are unable to
resolve the dispute within ten (10) days after the Parties have commenced
Dispute Negotiations, then either Rank or the Company, by written request to the
other Party, may request that such dispute be referred for resolution to the
respective presidents (or similar position) of the divisions implicated by the
matter for the Parties, or more senior executive of a Party if such Party so
designates, which presidents (or other executives) will have fifteen (15) days
to resolve such dispute. If the presidents of the relevant divisions (or other
executives) for each Party do not agree to a resolution of such dispute within
fifteen (15) days after the reference of the matter to them, or if the dispute
is not otherwise resolved in a friendly manner as set forth in this Section 3.3,
then any unresolved dispute may be resolved pursuant to Section 10.8.

Section 3.4    Limitation of Services Provided. Except to the extent required to
meet the Service Standards, in providing the Services, the Parties are not
obligated to: (i) hire any additional employees; (ii) maintain the employment of
any specific employee; (iii) purchase, lease or license any additional equipment
or software; or (iv) make any capital investment to provide or continue
providing the Services. The Parties have no responsibility to verify the
correctness of any information given to them on behalf of the other Party for
the purposes of providing the Services.

Section 3.5    Third Party Licenses and Consents. The Parties will cooperate and
assist each other, and use commercially reasonable efforts, to obtain, or direct
its Affiliates to obtain, any third party consents required under the terms of
any agreement between a Party or any of its Affiliates, on the one hand, and a
third party, on the other hand, in order for a Party or its



--------------------------------------------------------------------------------

Affiliates to provide the Services during the Term. Notwithstanding the
foregoing, if the provision of any Service as contemplated by this Agreement
requires the consent, license or approval of any third party not previously
obtained, the Parties shall use commercially reasonable efforts, to obtain as
promptly as possible after the Commencement Date, any third party consents,
permits, licenses and approvals required under the terms of any third party
agreement in order for the Provider to provide the Services hereunder. The cost
of obtaining any consent, permit, license or approval with respect to any
Service shall be borne by the Recipient of the relevant Services. If any such
consent, permit, license or approval is not obtained, the Parties will cooperate
in good faith to enter into reasonably acceptable arrangements under which the
Recipient would obtain the benefit of such Service to the same extent (or as
nearly as practicable) as if such consent were obtained (at Recipient’s cost),
and each Party will continue to use commercially reasonable efforts to obtain
any such required consent or amendment. The Parties acknowledge that it may not
be practical to try to anticipate and identify every possible legal, regulatory,
and logistical impediment to the provision of Services hereunder. Accordingly,
each Party will promptly notify the other Party if it reasonably determines that
there is a legal, regulatory, or logistical impediment to the provision of any
Service, and the Parties shall each use commercially reasonable efforts to
overcome such impediments so that the Services may be provided otherwise in
accordance with the terms of this Agreement. All computer systems or software
(“Systems”), data, facilities and other resources owned by a Party, its
Affiliates or third parties used in connection with the provision or receipt of
the Services, as applicable, shall remain the property of such Party, its
Affiliates or third parties.

ARTICLE IV

SECURITY; SYSTEMS

Section 4.1    Security Breaches. If any Party discovers (a) any material breach
of the Security Regulations or of the systems used to provide the Services or
(b) any breach or threatened breach of the Security Regulations that involves or
may reasonably be expected to involve unauthorized access, disclosure or use of
the other Party’s or its Affiliates’ Confidential Information (each of (a) and
(b), a “Security Incident”), such Party shall, at the cost of the Party
responsible for the Security Incident, (i) promptly (both orally, if
practicable, and in any event in writing) notify the other Party of the Security
Incident and (ii) reasonably cooperate with the other Party (1) to take
commercially reasonable measures necessary to control and contain the security
of such Confidential Information, (2) to remedy any such Security Incident,
including using commercially reasonable efforts to identify and address any root
causes for such Security Incident, (3) to furnish full details of the Security
Incident to the other Party and keep such other Party advised of all material
measures taken and other developments with respect to such Security Incident,
(4) in any litigation or formal action with third parties or in connection with
any regulatory, investigatory or other action of any Governmental Authority and
(5) in notifying the other Party’s or its Affiliates’ customers and Personnel
and other persons of the Security Incident to the extent reasonably requested by
the other Party.

Section 4.2    Systems Security.

(a)    If Rank, the Company, their Affiliates or their respective Personnel
receive access to any of Rank’s, the Company’s, or their respective Affiliates’,
as applicable, Systems in connection with the Services, the accessing Party or
its Personnel, as the case may be, shall comply with all of such other Party’s
and its Affiliates’ reasonable Security Regulations known to such accessing
Party or its Personnel or made known to such accessing Party or its Personnel in
writing, and will not tamper with, compromise or circumvent any security,
Security Regulations or audit measures employed by such other Party or its
relevant Affiliate.



--------------------------------------------------------------------------------

(b)    Each Party shall, and shall cause its Affiliates to, as required by
applicable Law, (i) ensure that only those of its Personnel who are specifically
authorized to have access to the Systems of the other Party or its Affiliates
gain such access and (ii) prevent unauthorized access, use, destruction,
alteration or loss of information contained therein, including by notifying its
Personnel regarding the restrictions set forth in this Agreement and
establishing appropriate policies designed to effectively enforce such
restrictions.

(c)    Each Party shall, and shall cause their respective Affiliates to, access
and use only those Systems of the other Party and its Affiliates, and only such
data and information within such Systems, to which they have been granted the
right to access and use. Any Party and its Affiliates shall have the right to
deny the Personnel of the other Party or its Affiliates access to such first
Party’s or its Affiliates’ Systems, after prior written notice and consultation
with the other Party, in the event the Party reasonably believes that such
Personnel pose a security concern.

Section 4.3    Viruses. The Provider and the Recipient shall each use its
commercially reasonable efforts consistent with its past practices to prevent
the introduction or coding of viruses or similar items into the Systems of the
other Party. Without limiting the rights and remedies of any Party hereunder, in
the event a virus or similar item is introduced into the Systems of a Party,
whether or not such introduction is attributable to the other Party (including
such other Party’s failure to perform its obligations under this Agreement), the
other Party shall, as soon as practicable, use its commercially reasonable
efforts to assist such Party in reducing the effects of the virus or similar
item, and if the virus or similar item causes a loss of operational efficiency
or loss of data, upon such Party’s request, work as soon as practicable to
contain and remedy the problem and to restore lost data resulting from the
introduction of such virus or similar item.

Section 4.4    Providers’ Software. Except as authorized by this Agreement or by
the Provider’s express written consent, the Recipient shall not, and shall cause
its Affiliates not to, copy, modify, reverse engineer, decompile or in any way
alter any software of the Provider or any of its Affiliates.

Section 4.5    System Upgrades. No Provider shall be required to purchase,
upgrade, enhance or otherwise modify any Systems used by any Recipient as of the
date hereof in connection with the business of any Party, or to provide any
support or maintenance services for any Systems that have been upgraded,
enhanced or otherwise modified from the Systems that are used in connection with
the business of any Party as of the date hereof.

ARTICLE V

FEES

Section 5.1    Fees. The Recipient shall pay the Provider (i) the fee for each
Service set forth on Exhibit A, (ii) the Providers’ and their Affiliates’
reasonable and documented out-of-pocket expenses incurred in providing the
Services, including the third-party fees and expenses that are charged to the
Recipient or their Affiliates in connection with provision of the Services
(including any fees and expenses charged by subcontractors permitted to provide
the Services under Section 2.2) but excluding payments made to employees of the
Provider or any of their Affiliates pursuant to Section 5.2, and (iii) any other
fees as agreed to by the Parties in writing (collectively, the “Fees”).



--------------------------------------------------------------------------------

Section 5.2    Responsibility for Wages and Fees. Any employees of the Provider
or any of their Affiliates providing Services to the Recipient under this
Agreement will remain employees of the Provider or such Affiliate and shall not
be deemed to be employees of the Recipient for any purpose. The Provider or such
Affiliate shall be solely responsible for the payment and provision of all
wages, bonuses and commissions, employee benefits, including severance and
worker’s compensation, and the withholding and payment of applicable Taxes
relating to such employment.

Section 5.3    Invoices. The Provider shall submit or cause to be submitted to
the Recipient in writing, within 15 days after the end of each month, an invoice
setting forth the Fees for the Services provided to the Recipient during such
month in reasonable detail, as applicable, due under such invoice.

Section 5.4    Payment. The Recipient shall pay, or cause to be paid, the Fees
shown on an invoice no later than the last business day of the month Recipient
received such invoice unless disputed in accordance with Section 5.7. Any amount
not received from the invoiced Party within such period shall bear interest at
the Applicable Rate, from and including the last date of such period to, but
excluding, the date of payment.

Section 5.5    Sales Tax, Etc. The Provider shall be entitled to invoice and
collect from the Recipient any additional amounts required for state, local and
foreign sales Tax, value added Tax, goods and services Tax or similar Tax with
respect to the provision of the Services hereunder, as applicable (“Sale and
Services Taxes”). Notwithstanding the previous sentence, if the Recipient is
exempt from liability for such Sale and Services Taxes, it shall provide the
Provider with a certificate (or other proof) evidencing an exemption from
liability for such Sale and Services Taxes. The Provider shall be responsible
for any losses (including any deficiency, interest and penalties) imposed as a
result of a failure to timely remit such Sale and Services Taxes to the
applicable tax authority to the extent the Recipient timely remits such Sale and
Services Taxes to the Provider, or the Provider’s failure to do so results from
the Provider’s failure to timely charge or invoice such Sale and Services Taxes.
The Recipient shall be entitled to any refund of any such Sale and Services
Taxes paid in excess of liability as determined at a later date. The Provider
shall promptly notify the Recipient of any deficiency claim or similar notice by
a tax authority with respect to Sale and Services Taxes payable hereunder, and
of any pending audit or other proceeding that could lead to the imposition of
Sales and Services Taxes payable hereunder.

Section 5.6    No Offset. The Recipient shall not withhold any payments due
under this Agreement in order to offset payments due (or to become due) to the
Recipient pursuant to this Agreement unless such withholding is mutually agreed
to by the Parties in writing or is provided for in the final ruling of a court.
Any required adjustment to payments due hereunder will be made as a subsequent
invoice.

Section 5.7    Invoice Disputes. In the event of an invoice dispute, the
disputing Party shall deliver a written statement to the other Party no later
than the date payment is due on the disputed invoice listing all disputed items
and providing a reasonably detailed description of each disputed item. Amounts
not so disputed shall be deemed accepted and shall be paid, notwithstanding
disputes on other items, within the period set forth in Section 5.4. The Parties
shall seek to resolve all such disputes expeditiously and in good faith. The
Provider shall continue performing the Services in accordance with this
Agreement pending resolution of any dispute.



--------------------------------------------------------------------------------

Section 5.8    Audit. At the request of the Recipient, the Provider shall
provide to the Recipient and its Affiliates reasonable access to the Provider’s
applicable Personnel and records with respect to the amount charged in
connection with any Service so that the Recipient may confirm that the pass
through costs incurred by the Provider or, to the extent such Service is
provided on an hourly basis, information related to hours worked in connection
with such Service are commensurate with the amount charged to the Recipient for
such Service. In the event the Recipient believes that the amount charged to the
Recipient materially exceeds the pass through costs actually incurred by the
Provider or hours charged in connection with such Service, the Parties shall
review such matter in good faith.

ARTICLE VI

TERM AND TERMINATION

Section 6.1    Term of Services. With respect to each of the Services, the term
thereof will be for a period commencing as of the date hereof, unless a
different date is specified as the commencement date for any applicable Service
on Exhibit A (either, a “Commencement Date”), and shall continue until 24 months
following the Commencement Date unless (i) such other date as is specified as
the termination date for any applicable Service in this Agreement or on Exhibit
A (the “Term”) or (ii) earlier terminated pursuant to this Agreement (a
“Termination Date”).

Section 6.2    Termination of Services.    Except as agreed by the Parties in
writing or as otherwise stated in Exhibit A, the Company may terminate for
convenience any Transition Service upon 30 days’ prior written notice of such
termination. Upon termination of any Service pursuant to this Section 6.2, the
Company’s obligation to pay for such Service will cease except any sums accrued
or due as of the date of such early termination for Services rendered (which
shall include a pro rata portion of any fees applicable to the current period in
which such Services are being performed if the applicable fee is determined on a
period by period basis as set forth on Exhibit A). The provisions of this
Section 6.2 shall apply mutatis mutandis with respect to any assignment of this
Agreement subject to Section 10.10(b) and the Parties will negotiate in good
faith regarding fee allocations and, if necessary, early termination or partial
termination of any Services.

Section 6.3    Termination of Agreement. This Agreement shall terminate when the
Termination Date has occurred for all Services. In addition, this Agreement may
be terminated by either Party (the “Terminating Party”) upon written notice to
the other Party (which notice, in case of material breach, shall specify the
basis for such claim for breach), if:

(a)    the other Party or its Affiliates materially breaches this Agreement and
such breach is not cured, to the reasonable satisfaction of the Terminating
Party, within thirty (30) days of written notice thereof, it being understood
that a good-faith dispute over an invoice or Service shall not constitute a
material breach of this Agreement; or

(b)    the other Party files for bankruptcy or similar proceeding, is the
subject of an involuntary filing for bankruptcy or similar proceeding (not
dismissed within sixty (60) days), makes a general assignment of all or
substantially all of its assets for the benefit of creditors, becomes or is
declared insolvent, becomes the subject of any proceedings (not dismissed within
sixty (60) days) related to its liquidation, insolvency, bankruptcy or the
appointment of a trustee or a receiver, takes any corporate action for its
winding up or dissolution, or a court approves reorganization proceedings on
such Party.



--------------------------------------------------------------------------------

Section 6.4    Effect of Termination. Upon any termination or expiration of this
Agreement or any Service provided hereunder:

(a)    each Party shall, and shall cause its Affiliates to, as soon as
practicable, return to the other Party any equipment, books, records, files and
other property, not including current or archived copies of computer files, of
the other Party, its Affiliates and their respective third-party service
providers, that is in the Party’s or its Affiliates’ possession or control (and,
in case of termination of one or more specific Services, only the equipment,
books, records, files and other property, not including current or archived
copies of computer files, that are used in connection with the provision or
receipt solely of such Services and of no other Services); and

(b)    the intellectual property license granted by Section 8.2 shall terminate;
provided, however, that in the case of termination of a specific Service, such
license shall terminate only to the extent such license was necessary for the
provision or receipt of such Service and is not necessary for any other Service
that has not yet terminated.

Section 6.5    Survival. The following Articles and Sections shall survive the
termination or expiration of this Agreement, including the rights and
obligations of each Party thereunder: Article I; Article V; this Article VI;
Article VII; Article IX; and Article X.

ARTICLE VII

BOOKS AND RECORDS

Section 7.1    TSA Books and Records.

(a)    The Parties shall, and shall cause each of their respective Affiliates
to, take reasonable steps to maintain books and records of all material
transactions pertaining to, and all data used by it, in the performance of the
Services (the “TSA Records”). The TSA Records shall be maintained (a) in a
format substantially similar to the format such books and records are maintained
as of the date hereof, (b) in accordance with any and all applicable Laws, and
(c) in accordance with the maintaining Party’s business record retention
policies.

(b)    Each Party shall make the TSA Records it maintains available to the other
Party and its Affiliates and their respective auditors or other representatives,
and in any event to any Governmental Authority, during normal business hours on
reasonable prior notice (it being understood that TSA Records that are not
stored on a Party’s regular business premises will require additional time to
retrieve), for review, inspection, examination and, at the reviewing Party’s
reasonable expense, reproduction. Access to such TSA Records shall be exercised
by a Party and its Affiliates and their authorized representatives in a manner
that shall not interfere unreasonably with the normal operations of the Party
maintaining the TSA Records. In connection with such review of TSA Records, and
upon reasonable prior notice, a reviewing Party and its Affiliates shall have
the right to discuss matters relating to the TSA Records with the employees of
the Party or its Affiliates who are maintaining the relevant TSA Records and
providing the Services, as applicable, during regular



--------------------------------------------------------------------------------

business hours and without undue disruption of the normal operations of such
maintaining and providing Party or its Affiliates. Neither Party shall have
access to any TSA Records, and neither Party shall be required to provide access
or disclose information, when such access or disclosure would jeopardize any
attorney-client privilege or violate any applicable Law (provided that such
party shall use commercially reasonable efforts to provide such access or share
such information in a manner that would not jeopardize any such privilege or
violate any such Law). Each Party’s rights under this Section 7.1(b) shall
continue for so long as TSA Records are required to be maintained by the other
Party under Section 7.1(a).

Section 7.2    Access to Information; Books and Records.

(a)    On and after the Commencement Date, Rank shall, and shall cause its
Affiliates to, until the 7th anniversary of the Commencement Date, afford to RCP
and its employees and authorized representatives during normal business hours
reasonable access to their books of account, financial and other records
(including accountant’s work papers), information, employees and auditors at the
Company’s expense to the extent necessary or useful for the Company in
connection with any audit, investigation, or dispute or Litigation (other than
any Litigation involving a dispute between the Parties) or any other reasonable
business purpose relating to the Business; provided that any such access by RCP
shall not unreasonably interfere with the conduct of the business of Rank and
its Affiliates.

(b)    After the Commencement Date, RCP shall, and shall cause its Affiliates
to, until the 7th anniversary of the date on which Rank and its Affiliates own
less than 10% of the capital stock in RCP (i) afford to Rank and its Affiliates
and their respective employees and authorized representatives reasonable access
to RCP’s employees and auditors, (ii) retain all books, records (including
accountant’s work papers), and other information and documents pertaining to the
Business (iii) afford access to and make available for inspection and copying by
Rank (at Rank’s expense) during normal business hours, in each case so as not to
unreasonably interfere with the conduct of the Business by RCP or its
Affiliates, their books of account, financial and other records (including
accountant’s work papers), and such other information (A) as may be required by
any Governmental Authority, including pursuant to any applicable Law or
regulatory request or prepare to file any Tax related documentation, (B) as may
be necessary for Rank or its Affiliates in connection with their ongoing
financial reporting, accounting or other purpose related to Rank and its
Affiliates’ affiliation with the Company, or (C) as may be necessary for Rank or
its Affiliates to perform their respective obligations pursuant to this
Agreement or in connection with any Litigation (other than any Litigation
involving a dispute between the Parties), in each case subject to compliance
with all applicable privacy Laws.

(c)    Notwithstanding anything to the contrary in this Section 7.2, the Party
granting access under Section 7.2(a) or Section 7.2(b) may withhold any document
(or portions thereof) or information (i) that is subject to the terms of a
non-disclosure agreement with a third party (provided that such party shall use
commercially reasonable efforts to share such information in a manner that would
not violate any such obligation), (ii) that may constitute privileged
attorney-client communications or attorney work product and the transfer of
which, or the provision of access to which, as reasonably determined by such
Party’s counsel, constitutes a waiver of any such privilege (provided that such
party shall use commercially reasonable efforts to share



--------------------------------------------------------------------------------

such information in a manner that would not jeopardize any such privilege), or
(iii) if the provision of access to such document (or portion thereof) or
information, as determined by such Party’s counsel, would reasonably be expected
to conflict with applicable Laws.

Section 7.3    Non-Disclosure Agreements. To the extent that any third-party
proprietor of information or software to be disclosed or made available to a
Recipient in connection with performance of the Services requires a specific
form of non-disclosure agreement as a condition of such third party’s consent to
use the same for the benefit of the Recipient or to permit the Recipient access
to such information or software, each Party shall, or shall cause its relevant
Affiliate to, as a condition to the receipt of such portion of the Services,
execute (and shall cause its Personnel to execute, if reasonably required) any
such form.

Section 7.4    Confidential Information.

(a)    Each Party agrees to take the necessary steps to protect any Confidential
Information of the other Party with at least the same degree of care that the
receiving Party uses to protect its own confidential or proprietary information
of like kind, but not less than reasonable care. Neither Party shall use the
other Party’s Confidential Information other than to perform Services pursuant
to this Agreement or pursuant to Section 7.2 herein. The obligation of
confidentiality hereunder shall not apply to information that (i) was already in
the possession of the receiving Party without restriction on its use or
disclosure prior to the receipt of the information from the disclosing Party,
(ii) is or becomes available to the general public through no act or fault of
the receiving Party, (iii) is rightfully disclosed to the receiving Party by a
third party without restriction on its use or disclosure, (iv) is independently
developed by employees and/or consultants of the receiving Party who have not
had access to the disclosing Party’s Confidential Information, (v) is disclosed
to the receiving Party after the receiving Party properly gave notice to the
disclosing Party that the receiving Party no longer desired to receive any
additional Confidential Information from the disclosing Party, or (vi) is
required to be disclosed pursuant to judicial or governmental decree or order,
provided that the disclosing Party is, where permitted, given prompt written
notice of and the opportunity to defend against disclosure pursuant to such
decree or order.

(b)    Upon any termination or expiration of this Agreement, at the written
request of the other Party, each Party shall, and shall cause any of its
Affiliates or third-party vendors used in connection with the provision or
receipt of the Services to, deliver to the other Party (i) all records and data
(including backup tapes, records and related information) received, computed,
developed, processed and stored by it hereunder in a readable format reasonably
acceptable to the other Party, and (ii) all other Confidential Information of
such other Party, but excluding, in each case, (1) any information stored
electronically in a back-up file pursuant to the receiving Party’s customary
electronic back-up practices which may be retained by such Party solely for
archival purposes and subject to the continuing confidentiality obligations set
forth herein, and (2) any information obtained pursuant to Section 7.2 herein;
provided that, in lieu of delivering all of the foregoing to the other Party,
the relevant delivering Party may confirm in writing that it has destroyed, or
has caused Rank or the Company, as the case may be, to destroy, all of the
foregoing.



--------------------------------------------------------------------------------

ARTICLE VIII

INTELLECTUAL PROPERTY

Section 8.1    Ownership of Intellectual Property. Any intellectual property
owned by a Party, its Affiliates or third-party vendors and used in connection
with the provision or receipt of the Services, as applicable, shall remain the
property of such Party, its Affiliates, or third-party vendors.

Section 8.2    License. Each Party grants, and shall cause its Affiliates to
grant, to the other Party and its Affiliates, a royalty-free, non-exclusive,
non-transferable, worldwide license, during the Term, to use the intellectual
property owned by such Party or its Affiliates (but excluding any trademarks)
only to the extent necessary for the other Party and its Affiliates to provide
or receive the Services, as applicable. Other than the license granted to a
Party and its Affiliates pursuant to the preceding sentence, neither Party nor
its Affiliates shall have any right, title or interest in the intellectual
property owned by the other Party or its Affiliates.

ARTICLE IX

REMEDIES

Section 9.1    Indemnification. Subject to the limitations set forth in this
Article IX, each Party (the “Indemnifying Party”) agrees to indemnify, defend
and hold harmless the other Party and its Affiliates and its and their
respective directors, officers, employees, agents, representatives, successors
and permitted assigns (collectively, the “Indemnified Parties”) from and against
all Losses imposed upon or incurred by an Indemnified Party to the extent
arising out of or resulting from the Indemnifying Party’s or its Affiliates’
material breach of this Agreement, except to the extent that such Losses are
primarily caused by the Indemnified Party.

Section 9.2    Exclusive Remedy. The indemnities provided for in Section 9.1
shall be the sole and exclusive monetary remedy of the Parties hereto and their
Affiliates and their respective officers, directors, employees, agents,
representatives, successors and permitted assigns for any breach of or
inaccuracy in any representation or warranty, or any breach, nonfulfillment or
default in the performance of any of the covenants or agreements contained in
this Agreement, and the Parties shall not be entitled to a rescission of this
Agreement or to any further indemnification rights or claims of any nature
whatsoever in respect thereof (including any common law rights of contribution),
all of which the Parties hereto hereby waive.

Section 9.3    Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
(A) NO PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, WITH RESPECT TO THE MATERIALS AND SERVICES, AS APPLICABLE, PROVIDED
HEREUNDER, AND ALL SUCH MATERIALS AND SERVICES, AS APPLICABLE, ARE PROVIDED ON
AN “AS IS” BASIS AND (B) EACH PARTY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT
OR FITNESS FOR A PARTICULAR PURPOSE.

Section 9.4    Limitations.

(a)    IN NO EVENT SHALL ANY PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR LOST PROFITS
OR LOST REVENUES THAT THE OTHER PARTY MAY INCUR BY REASON OF ITS HAVING



--------------------------------------------------------------------------------

ENTERED INTO OR RELIED UPON THIS AGREEMENT, OR IN CONNECTION WITH ANY OF THE
SERVICES PROVIDED HEREUNDER OR THE FAILURE THEREOF, REGARDLESS OF THE FORM OF
ACTION IN WHICH SUCH DAMAGES ARE ASSERTED, WHETHER IN CONTRACT OR TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE, EVEN IF ADVISED OF THE POSSIBILITY OF THE
SAME OTHER THAN TO THE EXTENT AWARDED IN A THIRD PARTY CLAIM.

(b)    EXCEPT WITH RESPECT TO A MATERIAL BREACH CONSTITUTING WILLFUL MISCONDUCT
BY A PROVIDER, REPEAT PERFORMANCE OF A SERVICE BY THE PROVIDER OR REFUND OF THE
FEES PAID FOR A SERVICE SHALL BE THE SOLE AND EXCLUSIVE REMEDY FOR BREACH OF THE
SERVICES STANDARD FOR SUCH SERVICE.

(c)    IN NO EVENT SHALL A PARTY’S LIABILITY IN RELATION TO SERVICES PROVIDED
UNDER THIS AGREEMENT EXCEED THE FEES PAID TO IT UNDER THIS AGREEMENT FOR THE
SPECIFIC SERVICE THAT RESULTED IN THE LOSS.

Section 9.5    Insurance. Each Party shall obtain and maintain, for the Term
(i) commercial general liability insurance with a single combined liability
limit of at least $5,000,000 per occurrence, (ii) workers
compensation/employer’s liability insurance with a liability limit of at least
$1,000,000 per occurrence or, if greater, the statutory minimum, and (iii) “all
risk” property insurance on a replacement cost basis adequate to cover all
assets and business interruption Losses that a Party may suffer in connection
with or arising out of this Agreement, subject to policy limits and, in the case
of the policies described in clause (i) above, naming the other Party as an
additional insured thereunder. Upon request, each Party shall provide the other
Party a certificate of insurance as proof of insurance coverage.

ARTICLE X

MISCELLANEOUS

Section 10.1    Force Majeure. In the event that a Party is wholly or partially
prevented from, or delayed in, providing one or more Services, or one or more
Services are interrupted or suspended, by reason of events beyond their
reasonable control, which by their nature were not foreseen, or, if it was
foreseen, was not reasonably avoidable, including acts of God, act of
Governmental Authority, act of the public enemy or due to fire, explosion,
accident, floods, embargoes, epidemics, war, acts of terrorism, nuclear
disaster, civil unrest or riots, civil commotion, insurrection, severe or
adverse weather conditions, lack of or shortage of adequate electrical power,
malfunctions of equipment or software (each, a “Force Majeure Event”), such
Party shall promptly give notice of any such Force Majeure Event to the other
Party and shall indicate in such notice the effect of such event on their
ability to perform hereunder and the anticipated duration of such event. The
Party whose performance is affected by the Force Majeure Event shall not be
obligated to deliver or cause to be delivered the affected Services during such
period, and the applicable Party shall not be obligated to pay during such
period for any affected Services not delivered. For the duration of a Force
Majeure Event, the Party whose performance is affected by the Force Majeure
Event shall, and shall cause their relevant Affiliates to, minimize to the
extent practicable the effect of the Force Majeure Event on their obligations
hereunder and use commercially reasonable efforts to avoid or remove such Force
Majeure Event and to resume delivery of the affected Services with the least
delay practicable.



--------------------------------------------------------------------------------

Section 10.2    Authority. A Provider shall not be permitted to bind a Recipient
or any of its Affiliates or enter into any agreements (oral or written),
contracts, leases, licenses or other documents (including the signing of checks,
notes, bills of exchange or any other document, or accessing any funds from any
bank accounts of the Recipient or any of its Affiliates) on behalf of the
Recipient or any of its Affiliates except with the express prior written consent
of the Recipient, which consent may be given from time to time as the need
arises and for such limited purposes as expressed therein.

Section 10.3    Specific Performance. The Parties shall be entitled to seek an
injunction to prevent actual or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which they are entitled at law or in equity. For
the avoidance of doubt, nothing contained herein shall prevent a Party from
seeking damages (to the extent permitted herein) in the event that specific
performance is not available.

Section 10.4    Status of Parties. This Agreement is not intended to create, nor
will it be deemed or construed to create, any relationship between Rank and its
Affiliates, on the one hand, and the Company and its respective Affiliates, on
the other hand, other than that of independent entities contracting with each
other solely for the purpose of effecting the provisions of this Agreement.
Neither Rank and its Affiliates, on the one hand, nor the Company and its
Affiliates, on the other hand, shall be construed to be the agent of the other.

Section 10.5    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given by delivery in
person, via email (followed by overnight courier), or by registered or certified
mail (postage prepaid, return receipt requested) to the other Party hereto as
follows:

if to the Company,

Reynolds Consumer Products Inc.

1900 W. Field Court

Lake Forest, IL 60045

  Attention:

David Watson

  Email:

David.Watson@reynoldsbrands.com

if to Rank,

Rank Group Limited

Level Nine

148 Quay Street

P.O. Box 3515

Auckland, New Zealand

  Attention:

Helen Golding

  Email:

helen.golding@rankgroup.co.nz

or such other address or email as such party may hereafter specify for the
purpose by notice to the other Party hereto. All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a Business Day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
to have been received on the next succeeding Business Day in the place of
receipt. Notwithstanding the foregoing, normal business communications with
respect to the Services may be given by the Parties by whatever means are usual
and appropriate for such types of communications.



--------------------------------------------------------------------------------

Section 10.6    Entire Agreement. This Agreement, including all Exhibits,
constitute the sole and entire agreement and supersede all prior agreements,
understandings and representations, both written and oral, between the Parties
with respect to the subject matter hereof provided, however, nothing in this
Agreement shall supersede any other agreement or understanding entered into in
connection with the initial public offering of the Company.

Section 10.7    Waivers and Amendments; Non-Contractual Remedies; Preservation
of Remedies. No amendment, modification or discharge of this Agreement, and no
waiver hereunder, shall be valid or binding unless set forth in writing and duly
executed by the Party against whom enforcement of the amendment, modification,
discharge or waiver is sought. Any such waiver shall constitute a waiver only
with respect to the specific matter described in such writing and shall in no
way impair the rights of the Party granting such waiver in any other respect or
at any other time. Neither the waiver by any of the Parties hereto of a breach
of or a default under any of the provisions of this Agreement, nor the failure
by any of the Parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall be construed as a waiver of any other breach or default of a similar
nature, or as a waiver of any of such provisions, rights or privileges
hereunder. The rights and remedies herein provided are cumulative and none is
exclusive of any other, or of any rights or remedies that any Party may
otherwise have at law or in equity.

Section 10.8    Governing Law, etc.

(a)    This Agreement shall be governed in all respects, including as to
validity, interpretation and effect, by the Laws of the State of Illinois,
without giving effect to its principles or rules of conflict of laws, to the
extent such principles or rules are not mandatorily applicable by statute and
would permit or require the application of the Laws of another jurisdiction.
Each of the Parties hereto submits to the jurisdiction of any state or federal
court sitting in Lake County, Illinois, in any action or proceeding arising out
of or relating to this Agreement, agrees to bring all claims under any theory of
liability in respect of such action or proceeding exclusively in any such court
and agrees not to bring any action or proceeding arising out of or relating to
this Agreement in any other court. Each of the Parties hereto waives any defense
of inconvenient forum to the maintenance of any action or proceeding so brought
and waives any bond, surety or other security that might be required of any
other party with respect thereto. Each Party hereto agrees that service of
summons and complaint or any other process that might be served in any action or
proceeding may be made on such Party by sending or delivering a copy of the
process to the Party to be served at the address of the Party and in the manner
provided for the giving of notices in Section 10.5. Nothing in this
Section 10.8, however, shall affect the right of any Party to serve legal
process in any other manner permitted by Law. Each Party hereto agrees that a
final, non-appealable judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by Law.

(b)    The Parties each hereby waive, to the fullest extent permitted by Law,
any right to trial by jury of any claim, demand, action, or cause of action
(i) arising under this Agreement or (ii) in any way connected with or related or
incidental to the dealings of the Parties hereto in respect of this Agreement or
any of the transactions



--------------------------------------------------------------------------------

related hereto, in each case whether now existing or hereafter arising, and
whether in contract, tort, equity, or otherwise. The Parties to this Agreement
each hereby agree and consent that any such claim, demand, action, or cause of
action shall be decided by court trial without a jury and that the parties to
this Agreement may file an original counterpart of a copy of this Agreement with
any court as written evidence of the consent of the Parties hereto to the waiver
of their right to trial by jury.

Section 10.9    Further Assurances. Each Party covenants and agrees that,
without any additional consideration, it shall execute and deliver, or shall
cause its Affiliates to execute and deliver, such documents and other papers and
shall take, or shall cause its Affiliates to take, such further actions as may
be reasonably required to carry out the provisions of this Agreement and give
effect to the transactions contemplated by this Agreement.

Section 10.10    Assignment. No Party may assign this Agreement, or any of its
rights or obligations under this Agreement (whether by operation of Law or
otherwise), without the prior written consent of the other Party (not to be
unreasonably withheld or delayed); provided, that notwithstanding the foregoing,
any Party may assign any or all of its rights or obligations under this
Agreement without requiring the consent of the other Party if the Agreement is
assigned to: (a) its Affiliates, (b) a purchaser of: (i) one or more of its
Affiliates that is a Provider or Recipient under this Agreement; (ii) all or
substantially all of the business or assets of one or more of its Affiliates
that is a Provider or Recipient under this Agreement; or (iii) all or
substantially all of such Party’s business or assets, or (c) its financing
sources solely for collateral purposes, in each case so long as the assignee
agrees to be bound by the terms of this Agreement. Any permitted assignment
shall be binding upon and inure to the benefit of the Parties and their
respective heirs, successors and permitted assigns. Any attempted assignment of
this Agreement, or the rights or obligations herein, not in accordance with the
terms of this Section 10.10 shall be void.

Section 10.11    Letters of Credit and Guarantees. Rank and the Company shall
use commercially reasonable efforts to cause all Rank Letters of Credit and Rank
Guarantees, in each case with respect to the Company, to be canceled or
terminated, as of the Commencement Date such that Rank and its Affiliates shall
be released and have no further obligation or liability (contingent or
otherwise) under such Rank Letters of Credit or Rank Guarantees (to the extent
applicable to the Company) from and after the Commencement Date. With respect to
any Rank Letters of Credit or Rank Guarantees not terminated at the Commencement
Date, RCP shall use commercially reasonable efforts to replace, cash
collateralize or otherwise “backstop” such Rank Letters of Credit and Rank
Guarantees at or prior to the Commencement Date. Following the Commencement
Date, RCP shall indemnify Rank and its Affiliates against any and all losses
suffered or incurred in connection with the Company under the Rank Letters of
Credit or Rank Guarantees.

Section 10.12    Severability. If any term or other provision of this Agreement
is determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, all other provisions of this Agreement shall remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon any such determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

Section 10.13    Interpretation.



--------------------------------------------------------------------------------

(a)    The Parties acknowledge and agree that, except as specifically provided
herein, they may pursue judicial remedies at law or equity in the event of a
dispute with respect to the interpretation or construction of this Agreement.

(b)    This Agreement shall be interpreted and enforced in accordance with the
provisions hereof without the aid of any canon, custom or rule of law requiring
or suggesting constitution against the Party causing the drafting of the
provision in question.

Section 10.14    No Third-Party Beneficiaries. Other than the rights granted to
the Indemnified Parties under Section 9.1, nothing in this Agreement is intended
or shall be construed to give any person, other than the Parties hereto, their
successors and permitted novates, transferees and assigns, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

Section 10.15    Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by emailed scanned pages shall
be effective as delivery of a manually executed counterpart to this Agreement.

Section 10.16    Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 10.17    Order of Precedence. In the event of any conflict between the
provisions of any Exhibit and the other provisions of this Agreement, the other
provisions of this Agreement shall govern, except to the extent that the
relevant provision of the Exhibit expressly identifies the provision of this
Agreement it supersedes and expressly indicates that such provision is being
superseded or this Agreement expressly indicates that the Exhibit governs.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

Rank Group Limited By:   /s/ Gregory Cole Name:   Gregory Cole Title:   Director
Reynolds Consumer Products Inc. By:   /s/ David Watson Name:   David Watson
Title:   General Counsel



--------------------------------------------------------------------------------

EXHIBIT A

Transition Services

Section A: Financial Services

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

A.1    Financial Services – Reporting and Consultancy Services   

Provision of assistance to prepare and review interim and/or annual RCP filings
associated with financial reporting obligations, including but not limited to:

 

•  Consultation / evaluation / documentation of specific accounting matters;

 

•  Consultation / evaluation / assistance in the preparation of any component of
the interim or annual filing;

 

•  Consultation / preparation / review of documentation accompanying interim or
annual financial statements, including but not limited to management discussion
and analysis, covenant computations, CFO accounting paper, earnings call slides;

 

•  Consultation / assistance in relation to documentation or testing of internal
controls over financial reporting, including the overall project to ensure that
RPC is SOX 404 ready; and

 

•  Consultation / assistance to respond to matters raised by external auditors.

   24 months from the Commencement Date   

Direct reports to Rank’s CFO:

$400 per person / per hour

 

Indirect reports to Rank’s CFO:

$200 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

A.2    Financial Services – Insurance Administration Handover Services   

Reasonable provision of insurance administration handover services, including:

 

•  Assistance with the completion of policy applications and the gathering of
underwriting data for policy renewals in the years 2020 and 2021.

 

•  Assistance with policy placement for the 2020 and 2021 policy years as part
of the Rank global program.

 

•  Assistance with the appointment of brokerage services.

 

•  Assistance with transitioning the management of third party risk consulting
vendors.

 

•  Assistance with transitioning insurance management and placements.

 

•  Assistance with claims management if required.

 

Any costs for engaging external resources, including Aon services (which are
separately charged in their annual fee), will be passed through to RCP.

   12 months from the Commencement Date   

$400 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

A.3    Financial Services – SOX Compliance    In connection with RCP’s
obligation to comply with the Sarbanes-Oxley Act of 2002, provision of
reasonable support and performance of key controls related to financial
reporting as agreed between the Parties.    24 months from the Commencement Date
  

$200 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

Section B: HR Services

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

B.1   

General HR –

Administrative Services

   Provision of general administrative transition support to share information
and answer questions regarding current practices – such support to be provided
by Steve Estes and/or Chris O’Brien, as required.    12 months from the
Commencement Date   

$400 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

B.2   

General HR –

Relationship Support Services

   Provision of relationship support services to the RCP payroll and benefits
personnel relating to RCP’s establishment of separate instances of ADP and
Empyrean, and separation of key vendor relationships including ADP, Empyrean,
Lockton, and others as required – such services to be provided by Steve Estes
and/or Chris O’Brien, as required.    12 months from the Commencement Date   

$400 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

Section C: Legal Services

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

C.1    Legal Support Services    Provision of legal and related support services
with respect to (i) all legal matters (if any) being handled by Rank and its
Affiliates prior to the Commencement Date, and (ii) ongoing compliance advice in
relation to certain agreements entered into in connection with the initial
public offering of the Company, including the Company’s financing arrangements.
   24 months from the Commencement Date   

$400 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

Section D: Corporate Secretarial Services

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

D.1    General Services – Corporate Secretarial    Provision of corporate
secretarial duties and government filing assistance.    24 months from the
Commencement Date   

$190 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

EXHIBIT B

Service Coordinators

To be designated in writing from time to time by each party.